[Cite as State v. Hearn, 2021-Ohio-86.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       ERIE COUNTY


State of Ohio                                     Court of Appeals Nos. E-19-067
                                                                        E-19-076
        Appellee                                                        E-19-077
                                                                        E-19-078
v.
                                                  Trial Court Nos. 2018 CR 0182
Nathaniel Hearn                                                    2018 CR 0192
                                                                   2018 CR 0409
        Appellant                                                  2017 CR 0449

                                                  DECISION AND JUDGMENT

                                                  Decided: January 15, 2021

                                           *****

        Kevin J. Baxter, Erie County Prosecuting Attorney, and
        Kristin R. Palmer, Assistant Prosecuting Attorney, for appellee.

        Michael H. Stahl, for appellant.

                                           *****

        MAYLE, J.

        {¶ 1} In this consolidated appeal, defendant-appellant, Nathaniel Hearn, appeals

the November 13, 2019 judgments of the Erie County Court of Common Pleas, denying

his motions for jail-time credit. For the reasons that follow, we affirm the trial court

judgment.
                                      I. Background

       {¶ 2} In four separate cases, in four separate judgment entries memorialized on

March 4, 2019, Nathaniel Hearn entered pleas of guilty, was found guilty, was sentenced,

and received pretrial confinement credit (“jail-time credit”) as follows:

 Case No.         Offense         Prison        Concurrent                  Jail-Time
                                  Sentence      with/Consecutive to         Credit
 2017 CR 0449     Trespass in     15 months     Concurrent with 2018 CR     215 days
                  a habitation,                 0182, 2018 CR 0192;
                  R.C.                          consecutive to 2018 CR
                  2911.12(B)                    0409
                  and (E)
 2018 CR 0182     Possession    11 months       Concurrent with 2017 CR     214 days
                  of cocaine,                   0449, 2018 CR 0192,
                  R.C.                          2018 CR 0409
                  2925.11(A)
                  and
                  (C)(4)(a)
 2018 CR 0192     Possession    11 months       Concurrent with 2017 CR     269 days
                  of cocaine,                   0449, 2018 CR 0182,
                  R.C.                          2018 CR 0409
                  2925.11(A)
                  and
                  (C)(4)(a)
 2018 CR 0409     Attempted     15 months       Concurrent with 2018 CR     0 days
                  tampering                     0182 and 2018 CR 0192;
                  with                          Consecutive to 2017 CR
                  evidence,                     0449
                  R.C.
                  2921.12(A)
                  and
                  2923.02(A)

       {¶ 3} In his sole assignment of error, Hearn challenges the amount of jail-time

credit he received. More specifically, he challenges the number of days credited against

his sentence in Erie County case No. 2018 CR 0409:




2.
               When a trial court sentences on two separate cases, wherein the

        defendant served pre-trial detention time on both, must the court grant jail

        time credit on both cases.

                                     II. Law and Analysis

        {¶ 4} The trial court ordered that the sentences imposed in Erie County case Nos.

2017 CR 0449 and 2018 CR 0409 be served consecutively to one another and

concurrently with the sentences imposed in Erie County case Nos. 2018 CR 0182 and

2018 CR 0192; it ordered that the sentences imposed in Erie County case Nos.

2018 CR 0182 and 2018 CR 0192 be served concurrently to one another and to case Nos.

2017 CR 0449 and 2018 CR 0409. The practical effect of this is that Hearn will serve an

aggregate prison term of 30 months.

        {¶ 5} The court recognized that Hearn is entitled to a credit for days that he spent

in jail awaiting trial. It allocated jail-time credit as set forth above. Hearn complains that

he received no jail-time credit in Erie County case No. 2018 CR 0409. He argues

primarily that because the trial court memorialized his sentences in four separate

judgments for each of the four separate cases, should one of those judgments be

nullified—in particular, the judgment in Erie County case No. 2017 CR 0449—there is a

risk that he may not receive the credit to which he is entitled. He also mentions that he

should have been credited with 269 days toward the consecutive terms instead of 215

days.




3.
        {¶ 6} An appellate court may increase, decrease, modify, or vacate and remand a

disputed trial court sentence if it clearly and convincingly is demonstrated that either the

record of evidence does not support applicable statutory findings or the sentence is

otherwise contrary to law. R.C. 2953.08(G)(2); State v. Tammerine, 6th Dist. Lucas No.

L-13-1081, 2014-Ohio-425, ¶ 11. An error in the computation of jail time credit is

subject to review under R.C. 2953.08(G)(2). See, e.g., State v. Gueli, 6th Dist. Wood No.

WD-17-028, 2018-Ohio-997.

        {¶ 7} R.C. 2967.191(A) provides for a reduction of prison time for related days of

confinement. It provides, in relevant part, “[t]he department of rehabilitation and

correction shall reduce the prison term of a prisoner * * * by the total number of days that

the prisoner was confined for any reason arising out of the offense for which the prisoner

was convicted and sentenced, including confinement in lieu of bail while awaiting trial.”

        {¶ 8} The state maintains that because the prison terms imposed in Erie County

case Nos. 2017 CR 0449 and 2018 CR 0409 were ordered to be served consecutively,

jail-time credit was to be applied only once to reduce the length of the aggregate prison

sentence. It insists that this was accomplished when the trial court included in its

judgment in case No. 2017 CR 0449 credit for the full amount of time that Hearn spent in

jail before trial.

        {¶ 9} The Ohio Supreme Court recognized in State v. Fugate, 117 Ohio St.3d 261,

2008-Ohio-856, 883 N.E.2d 440, ¶ 9-10, that the treatment of jail-time credit varies

depending on whether the sentences imposed are ordered to be served concurrently or




4.
consecutively. It explained that “when a defendant is sentenced to concurrent terms,

credit must be applied against all terms, because the sentences are served

simultaneously.” Id. at ¶ 22. But “[w]hen a defendant is sentenced to consecutive terms,

the terms of imprisonment are served one after another.” Id. Where consecutive

sentences are involved, “[j]ail-time credit applied to one prison term gives full credit that

is due, because the credit reduces the entire length of the prison sentence.” Id.

       {¶ 10} In explaining the distinction in the treatment of jail-time credit, the Ohio

Supreme Court cited Ohio Adm.Code 5120-2-04. Ohio Adm.Code 5120-2-04(F)

addresses concurrent sentences and instructs that “[i]f an offender is serving two or more

sentences * * * concurrently, the department [of rehabilitation and correction (“DRC”)]

shall independently reduce each sentence * * * for the number of days confined for that

offense. Release of the offender shall be based upon the longest definite, minimum

and/or maximum sentence or stated prison term after reduction for jail time credit.”

(Emphasis added.)

       {¶ 11} Ohio Adm.Code 5120-2-04(G) addresses consecutive sentences. It

differentiates how jail-time credit must be calculated and credited depending on whether

the sentences are imposed in one journal entry versus in multiple journal entries, whether

or not the days of jail-time credit are identical, and whether or not there is duplication in

the dates of confinement. It provides:

              If an offender is serving two or more sentences * * * consecutively,

       the bureau of sentence computation [“BOSC”] shall aggregate the sentences




5.
     * * * pursuant to rule 5120-2-03, 5120-2-03.1, or 5120-2-03 of the

     Administrative Code. [DRC] shall reduce the aggregate definite sentence

     * * *, as determined by rule 5120-02-03, 5120-2-03.1 or 5120-2-03.2 of the

     Administrative Code, by the total number of days the offender was

     confined for all of the offenses for which the consecutive sentences * * *

     were imposed. Generally, when consecutive sentences * * * are imposed

     by multiple journal entries, [BOSC] shall reduce the aggregate sentence

     * * * by the sum of the days specified in each of the journal entries plus the

     number of days the offender was confined between the date of the last

     journal entry and the date committed to the institution. However, if any of

     the journal entries * * * indicates that any particular day of confinement has

     been reported on more than one journal entry, the aggregate sentence * * *

     shall be reduced by one day for each day the offender was confined. If any

     of the journal entries * * * indicates that any particular day of confinement

     has been reported more than once, the rules set forth hereinafter should be

     followed in determining whether any particular day of confinement has

     been reported more than once.

            ***

            (2) When an offender receives consecutive sentences * * * from the

     same county, the sentences * * * shall be aggregated, the transport time




6.
     shall not be aggregated, and jail time credit shall be determined in the

     following manner:

            (a) If the number of days of jail time credit given for each sentence

     * * * is identical, do not aggregate the jail time credit, but rather, only give

     the credit one time, unless otherwise ordered or indicated in the journal

     entry. The sheriff’s letter may be used to confirm duplicate dates of

     confinement.

            (b) If the number of days of jail time credit for each sentence * * * is

     not identical, aggregate the credit in the following situations:

            (i) The journal entry orders or indicates that the jail time credit shall

     be aggregated.

            (ii) The dates of confinement are not indicated in the journal entry or

     the sheriff’s letter and there is no indication whether any of the dates of

     confinement are reported more than once.

            (c) If the number of days of jail time credit for each sentence * * * is

     not identical and the journal entry does not provide otherwise, do not

     aggregate the credit in the following situations:

            (i) The dates of confinement are indicated in the journal entry or the

     sheriff’s letter and some or all of the dates are reported more than once. In

     such situations, the aggregate sentence * * * shall be reduced by only one

     day for each day the offender was confined as indicated by the dates.




7.
                (ii) The journal entry orders or indicates that the jail time credit shall

        not be aggregated. In such situations, the aggregate sentence * * * shall be

        reduced by the longest single amount of jail time credit ordered.

                ***

(Emphasis added.)

        {¶ 12} Although DRC “‘has a mandatory duty pursuant to R.C. 2967.191 to credit

an inmate with jail time already served, it is the trial court that makes the factual

determination as to the number of days of confinement that a defendant is entitled to have

credited toward his sentence.’” State v. Dobbins, 12th Dist. Butler No. CA2019-04-061,

2020-Ohio-726, ¶ 19, quoting State ex rel. Rankin v. Ohio Adult Parole Auth., 98 Ohio

St.3d 476, 2003-Ohio-2061, ¶ 7. This number must be specified in the sentencing

entry. Id., quoting State v. Stefanopoulos, 12th Dist. Butler No. CA2011-10-187, 2012-

Ohio-4220, ¶ 4. The trial court need not “identify each specific period of confinement in

determining the total number of days”—it need only state the total number of days. Id. at

¶ 36.

        {¶ 13} While the regulations provide much guidance to BOSC and DRC

concerning the calculation of jail-time credit where multiple prison sentences are

imposed, they do not specify how the court should notate jail-time credit in its judgment

entries where consecutive sentences are imposed in multiple judgment entries. From our

review of the case law, it also does not appear that a uniform approach has been adopted

for doing so.




8.
       {¶ 14} In State v. Bennett, 8th Dist. Cuyahoga No. 108700, 2020-Ohio-3453,

¶ 19-21, for instance, the court divided the full amount of jail-time credit between

multiple case numbers, effectively reducing the aggregate sentence by the full amount

of jail-time credit as required by R.C. 2967.191. See id. at ¶ 21 (finding that [n]either

R.C. 2967.191 nor Fugate prohibit a court from dividing the full amount of jail-time

credit between two or more case numbers, and concluding that the defendant effectively

received the full amount of credit on the aggregate sentence). Some courts simply

allocate all time to one case and no time to the second case, like the trial court did here.

That is what the court did in Dobbins, however, the court also noted in its judgment

entry: “‘Credit for 0 days served is granted as of this date, as all credit was applied to

Butler County case CR2018-02-0307 [the CCV Case].’” (Emphasis added.) Dobbins at

¶ 9.

       {¶ 15} Here, the trial court allocated all jail-time credit to one of the two

consecutive sentences (case No. 2017 CR 0449) and allocated zero days to the second

consecutive sentence (case No. 2018 CR 0409). Unlike the court in Dobbins, it did not

clarify in its judgment entry that no credit was being applied in case No. 2018 CR 0409

because it was all being applied to case No. 2017 CR 0449. Hearn worries that

“[w]ithout the court making some notice to those days served as applied to that case,

there is a real risk that if the other cases were to somehow be nullified, then Mr. Hearn

would serve time beyond that which he should.” He cautions that “[t]his the lack of

clarity is how bureaucratic error occurs.”




9.
       {¶ 16} While we appreciate Hearn’s concern and do not disagree that there is

potential for error where jail-time credit is reflected in only one of multiple judgment

entries imposing consecutive sentences, there is currently no actual controversy here.

Right now, Hearn raises only a potential controversy. An actual controversy will arise

only if case No. 2017 CR 0449 is for some reason rendered void—and there is no reason

to believe this will happen.

       {¶ 17} “It has been long and well established that it is the duty of every judicial

tribunal to decide actual controversies between parties legitimately affected by specific

facts and to render judgments which can be carried into effect. It has become settled

judicial responsibility for courts to refrain from giving opinions on abstract propositions

and to avoid the imposition by judgment of premature declarations or advice upon

potential controversies.” Fortner v. Thomas, 22 Ohio St.2d 13, 14, 257 N.E.2d 371

(1970).

       {¶ 18} Hearn identifies only a potential controversy here. As the judgments

currently stand, they correctly reflect that Hearn is entitled to a single credit against his

aggregate sentence.

       {¶ 19} Hearn also claims that “he should receive 269 rather than 215 days of jail

time credit and that the trial court’s calculation is inaccurate.” “It is appellant’s duty to

show an error in the jail-time credit calculation * * *.” State v. Reeves, 10th Dist.

Franklin No. 09AP-493, 2010-Ohio-4018, ¶ 33. See also State v. Corpening, 2019-Ohio-

4833, 137 N.E.3d 116, ¶ 27 (11th Dist.) (“The burden is on [the defendant] to establish




10.
the court erred in its jail-time award.”). Where the defendant fails to demonstrate error

and no miscalculation in the jail-time credit is apparent from the record, “any claimed

error must be overruled.” Reeves at ¶ 33.

       {¶ 20} Here, Hearn was credited with 269 days credit in case No. 2018 CR 0192

and 215 days in case No. 2017 CR 0449. He fails to explain why he believes that this is

inaccurate, and a miscalculation of jail-time credit is not readily apparent from the record.

We also observe that the transcript of Hearn’s sentencing hearing is not included in the

record, so we are unaware whether the court explained its rationale for the credit it

calculated. We, therefore, reject Hearn’s argument that he was entitled to a 269-day

credit instead of the 215-day credit he received in case No. 2017 CR 0449.

       {¶ 21} Accordingly, we find Hearn’s sole assignment of error not well-taken.

                                     III. Conclusion

       {¶ 22} Where a trial court imposes consecutive sentences, jail-time credit is

applied one time against the aggregate sentence. Hearn’s concern here—that providing

the full amount of jail-time credit in one judgment entry and zero days of credit in

another judgment entry could result in bureaucratic error should the first sentence

someday be declared void—raises only a potential controversy. The judgments as they

stand now correctly reflect the jail-time credit to which Hearn is entitled. As to the

calculation of the number of days of credit, Hearn fails to explain how that credit was

miscalculated, and it is not evident from the record.




11.
       {¶ 23} We affirm the November 13, 2019 judgments of the Erie County Court of

Common Pleas. Hearn is ordered to pay the costs of this appeal under App.R. 24.


                                                                      Judgments affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




12.